     Case 2:18-cv-01223-TLN-DMC Document 68 Filed 03/01/21 Page 1 of 2


 1   LISA P. GRUEN (SBN: 116077)
           lgruen@goldbergsegalla.com
 2   ALEXANDRA B. ASCIONE (SBN: 316499)
           aascione@goldbergsegalla.com
 3   GOLDBERG SEGALLA LLP
     777 S. Figueroa Street, 20th Floor
 4   Los Angeles, CA 90017
     Telephone: 213.415.7200
 5   Facsimile: 213.415.7299
 6 Attorneys for Defendants
     SUNBEAM PRODUCTS, INC.
 7 and WALMART, INC.

 8                        UNITED STATES DISTRICT COURT
 9                       EASTERN DISTRICT OF CALIFORNIA
10

11   NOEL COGBURN;                )            Case No. 2:18-cv-01223-TLN-DMC
                                  )            District Judge: Troy L. Nunley
12
                      Plaintiff,  )
13   vs.                          )            ORDER GRANTING
14
                                  )            STIPULATION TO EXTEND
     SUNBEAM PRODUCTS, INC. doing )            DISCOVERY DEADLINES
     business as JARDEN CONSUMER
15   SOLUTIONS; and WALMART INC., )
16
                                  )            [Filed concurrently with Stipulation to
                      Defendants. )            Extend Deadlines]
17                                )
                                               Trial Date: Not Set
18
                                  )

19         GOOD CAUSE APPEARING, the Court hereby approves this Stipulation:
20         1.    Defendant Sunbeam Products, Inc.’s further responses are to be
21   provided to Plaintiff Noel Cogburn pursuant to the Court’s February 9, 2021 order
22   on April 1, 2021.
23         2.    Plaintiff will agree to a 60 day extension for the further responses to
24   first set of interrogatories and requests for production to April 30, 2021, if the
25   deadlines for fact discovery and expert discovery are extended by 60 days.
26         3.    The deadline to serve initial disclosures and complete fact depositions
27   and discovery is extended 60 days to August 2, 2021.
28         4.    The deadline to designate in writing and file with the Court the name,
                                             1
                ORDER GRANTING STIPULATION TO EXTEND DISCOVERY DEADLINES
     Case 2:18-cv-01223-TLN-DMC Document 68 Filed 03/01/21 Page 2 of 2


 1   address, and area of expertise of each expert they propose to tender at trial is
 2   extended 60 days to October 1, 2021.
 3         5.    The deadline to designate supplemental lists of expert witnesses is
 4   extended 60 days to November 8, 2021.
 5         6.    The deadline for all expert discovery, including depositions, is
 6   extended 60 days to January 24, 2022.
 7

 8         IT IS SO ORDERED.
 9

10    Dated: February 26, 2021
                                                   Troy L. Nunley
11                                                 United States District Judge
12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28

                                             2
                ORDER GRANTING STIPULATION TO EXTEND DISCOVERY DEADLINES
